 I should like first of all, Sir, to congratulate you most warmly on your brilliant election to the presidency of this Assembly. I am firmly convinced that your diplomatic experience will en ablp you to discharge honorably the heavy responsibility that has been entrusted to you. I should like through you, Sir, to extend my warm congratulations to the Vice-Presidents and the other members of the General Committee.
71.	To our eminent Secrestary-General, I should like to reaffirm my Government's high appreciation of his devotion and his tireless efforts in the cause of international peace and cooperation.
72.	We should also like warmly to congratulate Belize and the Republic of Vanuatu on their admission to the United Nations as the one hundred fifty-fifth and one hundred fifty-sixth Members and to extend a cordial welcome to their worthy representatives.
73.	The thirty-sixth session of the General Assembly has opened at a time when the international situation promises to be difficult and complicated. Indeed, while the forces of peace, national independence, democracy, justice and socialism are growing stronger everywhere in the world, the imperialists and those in certain Western military circles are adopting a belligerent policy and striving to recover the positions they have lost by reviving the cold war and signaling the start of an arms race. All this constitutes a grave threat to international peace and security, and these reckless actions have adversely affected international relations.
74.	Thus, over the past 12 months detente has gradually given way to a policy of confrontation, the arms race has been carried on at an accelerated rate and the world economic crisis has worsened.
75.	Negotiations on arms limitation and disarmament in various bodies of the United Nations and elsewhere have yielded scanty results in the course of 1981. The bilateral negotiations between the Soviet Union and the United States on the limitation of strategic arms were unilaterally broken off by the American side, to the great detriment of the cause of disarmament. Furthermore, the United States has not only refused thus far to ratify but has even called into question the SALT II treaty. The recent decision of the United States Government to manufacture the neutron bomb constitutes a further escalation of the arms race.
76.	In order to avert this peril threatening all mankind and contemporary civilization, the peoples of the whole world must join forces against this new escalation and vigorously condemn the dangerous doctrine of "limited nuclear war" advocated in certain imperialist circles and frenetically supported by international reactionaries.
77.	This acceleration of the arms race, motivated by the new United States Administration's policy of confrontation with the socialist countries, in particular the Soviet
Union, with national liberation movements and with progressive and peace-loving countries throughout the world has not only made it more difficult to arrive at any solution to the major world problems that have been facing us for years, but has also exacerbated a number of regional conflicts.
78.	In Latin America and the Caribbean the United States, in spite of international condemnation, continues to provide every kind of assistance to the dictatorial Governments that are its lackeys, such as those of El Salvador, Chile and others, for the purpose of suppressing' the most elementary democratic rights and freedoms and savagely slaughtering their peoples, whose struggle, now in a decisive stage, will lead to certain victory.
79.	Against Cuba, Nicaragua, Grenada and other Latin American countries which have opted for a policy of free and independent development free from all imperialist domination, the United States has pursued a policy of interference, pressure and threats of aggression.
80.	In Europe, we have seen with great concern a revival of tension resulting from attempts by the United States and certain circles in the North Atlantic Treaty Organization [NATO] to install new medium-range nuclear missiles in order to revive the cold war. At the same time, they are supporting counterrevolutionary forces in Poland in order to sow disorder there and to deflect that country from the path of socialism.
81.	On the African continent, particularly in its southern part, the continued occupation of Namibia by South Africa, and the Pretoria Government's policy of apartheid, which are supported by imperialism, have led to a considerable increase in tension, thus posing a serious threat to peace and security, not only in Africa, but in the world at large.
82.	The recent eighth emergency special session of the General Assembly, devoted to the question of Namibia, clearly demonstrates the great concern of the peoples of the world over the deteriorating situation in Namibia after the obstinate refusal of South Africa to withdraw from that Territory and the intensification of its acts of aggression against Angola, Mozambique and other neighboring countries.
83.	In the Middle East, 1981 has seen the proliferation of acts of aggression by Israel, with the unreserved support of the United States, against Arab countries, particularly Lebanon, with a view to eliminating Palestinian resistance and threatening the security of Syria. The unprovoked attacks by Israel against Iraq's nuclear reactor and by the United States against Libyan aircraft are all irrefutable evidence of their belligerent actions and their flouting of the principles of international law and morality.
84.	In the region of the Persian Gulf and the Indian Ocean, the bloody conflict between Iraq and Iran, two neighboring nonaligned countries, has caused considerable suffering and losses to both parties and has given the United States further excuses to exercise its military supremacy in that very sensitive part of the world by strengthening its air and naval base at Diego Garcia, by establishing new bases, known as "military facilities", and by creating "rapid deployment forces" which are ready to intervene at any time to defend the so-called vital interests of the United States.
85.	In view of this imminent danger, the transformation of the Indian Ocean into a zone of peace in accordance with the profound aspirations of the coastal peoples is urgent. It is regrettable that the convening of the Conference on the Indian Ocean, proposed for this year, did not take place because of the unconstructive attitude of the major Western Powers. In the interests of peace and stability in the area, my delegation believes it would be desirable for that Conference, which was unwisely postponed, to be held in 1982.
86.	In Afghanistan, the imperialists and international reactionaries are continuing their undeclared war against the Afghan revolution, thus creating extreme tension in that part of the world.
87.	In SouthEast Asia, the hegemonistic and expansionist policies of the Peking leadership have brought about a constant state of tension and threaten the security and independence of Laos, Viet Nam and Kampuchea as well as the peace and stability of the whole region. Indeed, in order to achieve their dark designs, the Peking hegemonists, in close collusion with the American imperialists, have tried, first of all, to pit the countries of the Association of SouthEast Asian Nations [AS£/W] 'against the three countries of IndoChina, which would facilitate their maneuvers of interference, undermining and aggression there. They are also attempting to sow division among the countries of IndoChina, which constitute a serious obstacle to their advance towards the south.
88.	The recent visit of the Chinese Prime Minister to certain ASEAN countries was for the sole purpose of camouflaging Peking's support for pseudo-revolutionary groups in those countries and inciting them to adopt a more intransigent attitude towards the three Indochinese countries. This has further worsened the tension between the two groups of countries. The result, not reckoned on by Peking, is that the two-faced policy of the Peking hegemonists has been exposed, and certain ASEAN countries are now fully aware of it.
89.	With regard to the Socialist Republic of Viet Nam, the Peking hegemonists, encouraged and supported by the United States, have greatly reinforced their troops and intensified their armed provocations along the ChineseVietnamese frontier, with a view to threatening Viet Nam in all areas. This bears a strong resemblance to past American intervention against Viet Nam and against Laos and Kampuchea. The recent so-called International Conference on Kampuchea, in which China, the United States, the ASEAN countries and their allies together played a role, is also striking evidence of this.
90.	The Lao People's Democratic Republic, together with the People's Republic of Kampuchea, the Socialist Republic of Viet Nam and all the socialist countries and other justice-loving countries, rejected and condemned that Conference as a crude attack on the independence and sovereignty of the People's Republic of Kampuchea, and we wish to state once again that we consider all the decisions emerging from that Conference to he null and void.
91.	At their meetings at Ho Chi Minh City and Phnom Penh in January and June respectively of this year, the Foreign Ministers of the three Indochinese countries reaffirmed their proposals for the holding of a regional conference to settle all problems of common interest [see At36/86, annex I, and A/36/328, annex /].
92.	But it is regrettable that those coherent and realistic proposals, which are moreover totally in accordance with the spirit and letter of the principle of the peaceful settlement of disputes, were not accepted by the ASEAN countries. And what is more, certain ASEAN countries, at the instigation of Peking and Washington, have even made it possible for meetings to be held at Singapore and later at Bangkok among reactionary Khmers in exile, with a view to forming a "united front" and a so-called coalition government. Such acts constitute flagrant interference in the internal affairs of Kampuchea. Ultimately, those meetings have served only to make public the inevitable dissension among those factions. So whatever subterfuges may be used by Peking and Washington against the Kampuchean people, they cannot possibly alter the politically and legally stable situation in Kampuchea.
93.	In his recent statement at New Delhi, the Vice Prime Minister and Foreign Minister of the People's Republic of Kampuchea noted that "the Government of the People's Republic of Kampuchea, in agreement with the Government of the Socialist Republic of Viet Nam, will consider the partial withdrawal of Vietnamese troops from Kampuchea if Thailand ceases its support of and aid to the remnants of the Pol Pot supporters and other little groups of reactionaries in their attempts to undermine the People's Republic of Kampuchea, and if it ceases to provide sanctuary on its territory for those elements." This is a new and very positive step towards a concrete solution of the problem of Kampuchea and towards the establishment of peace, stability and mutual understanding among the countries of the region.
94.	The three countries of IndoChina will nevertheless continue their efforts to bring about consultations with the ASEAN countries, in accordance with their proposals, with a view to settling differences between the two groups of countries.
95.	In this context, my delegation, after consultation and agreement with the Socialist Republic of Viet Nam and the People's Republic of Kampuchea, has the honor of presenting here a certain number of principles to govern relations between the two groups of countries of IndoChina and ASEAN.
96.	First, there must be respect for the independence, sovereignty and territorial integrity of each, and nonaggression, equality, mutual advantage and peaceful coexistence between the two groups of countries of IndoChina and ASEAN for the sake of peace, stability, friendship and cooperation in SouthEast Asia.
97.	There must be respect for the rights of the people of each country to choose and develop freely their political, social, economic, and cultural system and to determine freely their internal and external political courses in accordance with the principles and objectives of nonalignment and of the Charter of the United Nations, and no imposing of the will of one party on another.
98.	The internal and external affairs of each country belonging to the groups of countries of IndoChina and ASEAN must be determined by their own people, without any country having the right to intervene individually or collectively, directly or indirectly.
99.	Secondly, outstanding controversies and differences between the two groups of countries of IndoChina and ASEAN, and also between other countries of the region, must be settled by peaceful means, through negotiation, and in the spirit Shat all problems of SouthEast Asia should be settled by the countries of the region in accordance with the principles of equality, friendship, mutual respect and understanding, bearing in mind the legitimate interests of all parties, by common accord, without the imposition of the will i>f one party on another, without external interference and without recourse to the threat or use of force in their relations.
100.	The must be respect for the right of all countries of IndoChina and ASEAN, and also the other countries of SouthEast Asia, to take individual or collective self defense measures in accordance with the principles of nonalignment and the Charter of the United Nations, and no country shall be allowed to use collective defense treaties to serve its own particular interests and to oppose other countries of the region.
101.	Thirdly, there must be continuation and development of bilateral and multilateral cooperation in economic, technical, scientific, cultural, sport and tourist matters between the two groups of countries of IndoChina and ASEAN, and also with other countries of SouthEast Asia, on the basis of the principles of equality and mutual advantage, with a view to strengthening understanding and mutual confidence and relations of friendship and good neighborliness in the interests of building up each country in accordance with its special circumstances.
102.	The countries concerned in the region will cooperate to exploit the Mekong with a view to developing their respective economies and also the common prosperity of the region.
103.	Fourthly, there must be respect for the sovereignty of countries with coastlines on the South China Sea over their territorial waters and their sovereign rights over their exclusive economic zones and their continental shelf.
104.	The landlocked country of the region must be given  favorable conditions for transit to and from the sea, and that country must be given maritime rights and advantages in accordance with international law and practice.
105.	There must be settlement of disputes between the countries with coastlines on the; South China Sea over maritime zones and islands by means of negotiation. Pending the solution, the interested parties must undertake to do nothing to aggravate existing differences. The countries of the area will join forces to seek together means of cooperation among themselves and also with other countries, whether or not they belong to the region, in exploiting the resources of the sea and ocean floor on the basis of mutual respect, equality, mutual advantage, the preservation of the marine environment against pollution, the guaranteeing of international communications and of freedom of shipping and overflight in the area.
106.	Fifthly, countries outside the area must respect the independence, sovereignty and territorial integrity of the countries of the region and put an end to all forms of pressure and threats from outside and creating a situation of tension and hostility among the countries of the area.
107.	The countries of the area will allow no country to use their territory as a base for aggression or direct or indirect interference in the affairs of other countries.
108.	These countries declare their readiness to cooperate with other countries outside the region and with international organizations and to accept their assistance when no political conditions are attached.
109.	Bilateral or multilateral cooperation among the two groups of countries of IndoChina and ASEAN, and also other countries of the region with those outside the region, must in no case prejudice the security and interests of other countries of the area, nor should it be directed against any other country.
110.	Sixthly, in order to make fruitful the application of the above mentioned principles, a permanent body would be set up which would be entrusted with the task of organizing dialog and consultation among two groups of countries of IndoChina and ASEAN, possibly with the participation of Burma. The composition of this body, to be determined by common agreement, would comprise one or more countries representing each group on the one-to-one principle. This organ would meet annually in order to resolve the various problems raised concerning relations among the members of the two groups and could hold a special session in the case of any urgent or crisis situation.
111.	Seventhly, the above mentioned principles would constitute the basis of the dialog and consultations to be held, which would be directed towards concluding an agreement or some other form of understanding between the two groups of countries of IndoChina and ASEAN, which would be ready to invite other countries of the area to participate therein.
112.	With regard to the situation in my country, since the foundation of the Lao People's Democratic Republic on 2 December 1975, a multinational Lao people has devoted all its efforts and energies to healing the wounds of war while building a new life. In spite of the numerous problems bequeathed by the long and devastating war, together with the disastrous consequences of floods and drought, and in spite of the subversive and undermining activities of our enemies, we have, thanks to our own efforts and the assistance of fraternal and friendly countries, as well as the assistance of international organizations, produced significant results in many fields. In particular, we have firmly safeguarded our country and laid down certain bases for the economic, social and cultural development of our people.
113* This year we began to put into effect our first five year development plan. It is our conviction that, thanks to the determination and sustained efforts of our people and to assistance, from friendly and fraternal countries and from international organizations, we will be able to fulfill this plan, However, the Peking hegemomsts, in collusion with the imperialists and other reactionaries, are pursuing their sinister activities aimed at destabilizing our country by massing their troops along the LaotianChinese frontier, where they have been engaged feverishly in training exercises and preparations for battle, firing shells and infiltrating our territory.
114.	Furthermore, while stepping up their campaign of propaganda and calumny against our country, they have been encouraging, training and arming reactionary Lao exiles and sending them back into Laos, directly or through a neighboring country, to fight against the Lao people. They have been seeking by every possible means to pit us against our neighbors.
115.	In the face of such a policy of provocation, intimidation and intervention, Laos and the two other countries of IndoChina, which in the past as in the present have always fought shoulder to shoulder against common enemies, will continue to strengthen their cooperation and special ties of solidarity in defense of their independence and the building up of their respective countries in this new era.
116.	These ties of special solidarity among the three countries of IndoChina pose a threat to no one. At their conference in Phnom Penh on 13 and 14 June last the Foreign Ministers of Laos, Viet Nam and Kampuchea stated that the cessation by China of its attacks and armed acts of provocation against the Socialist Republic of Viet Nam and the Lao People's Democratic Republic and its support for the Pol Pot clique and the reactionary Khmer forces would facilitate the settlement of their dispute with China on the basis of the principles of strict respect for independence, sovereignty, territorial integrity, nonaggression, noninterference in internal affairs, equality and mutual advantage.
117.	With the Kingdom of Thailand, the Lao People's Democratic Republic has always scrupulously applied the provisions of the joint LaoThai communique of 1979 making the frontier between the two countries a frontier of peace, friendship and cooperation with a view to promoting relations of good-neighborliness between the two peoples. However, that communique has still to be given full effect on a permanent basis by the other party, without foreign interference. For this to happen, the Thai authorities must demonstrate a greater measure of realism and common sense if they want to see an improvement in relations between the two countries.
118.	As you will have realized, the international situation is a matter of constant concern because of the policy of confrontation chosen by the United States, the keystone of which is the "antiSoviet strategy". However, the socialist countries; the nonaligned countries and other peace-loving countries have consistently made constructive proposals to strengthen detente, to consolidate peace, to curb the arms race and to bring about confidence building measures in Europe as well as in the other continents.
119.	Faithful to its policy of peace, independence, friendship and nonalignment, the Lao People's Democratic Republic commends the constructive .attitude of the socialist countries in all negotiating forums on disarmament and supports the proposals put forth by the twenty sixth Congress of the Communist Party: of the Soviet Union on measures to promote the cause of disarmament. In this regard, the Lao People's Democratic Republic welcomes the initiative taken by the Soviet delegation in requesting the inclusion in the agenda of this session of the General Assembly of an item entitled, "Conclusion of a treaty on the prohibition of the stationing of weapons of any kind in outer space" [item 128], an initiative aimed at excluding the arms race from the realm of outer space.
120.	The Lao People's Democratic Republic is in  favor of the resumption of negotiations between the Soviet Union and the United States on the limitation of strategic arms and energetically condemns the decision of the United States Administration to manufacture the neutron bomb, a decision which serves only to increase the risk of a nuclear conflagration.
121.	Similarly, we  favor a further intensification by the United Nations of its efforts to avert at all costs the danger of a nuclear war which, in view of the present high level of accumulation and sophistication of nuclear weapons and, above all, the growing tendency towards the proliferation of such weapons, constitutes more than ever before a real threat of universal extinction. In this context, we consider most timely the initiative of the Soviet Government in submitting for consideration at this session of the Assembly a draft declaration on the prevention of nuclear catastrophe [see A!36/241]. The adoption of a declaration on this subject would undeniably contribute to the restoration of a climate of confidence in international relations and would exert a beneficial influence on the negotiations on the limitation and ultimate elimination of strategic and nuclear weapons.
122.	We condemn the interference of certain Western countries in the internal affairs of Poland, and we hope that the Polish United Workers' Party and the Polish State will be able to overcome all the difficulties Poland is now facing. We appreciate the measures taken by the Soviet Union and other socialist countries to help the Polish people safeguard the achievements of the revolution.
123.	Inter-communal negotiations to arrive at an equitable and lasting solution to the problem of Cyprus seem to have been making time for the last few months. In the interest of the whole Cypriot people, foreign interference in the internal affairs of Cyprus must cease so that those negotiations can progress.
124.	The Lao People's Democratic Republic energetically condemns the policy of interference, pressure and threats of aggression by imperialism against Cuba, Nicaragua, Grenada and other Latin American countries and supports the struggle of the peoples of El Salvador and Chile to recover their democratic rights and freedoms. At the same time, we support the just struggle of the Puerto Rican people for its right to self-determination and independence and vigorously condemn the use by the United States of biological weapons against Cuba. Those weapons have caused casualties among the civilian population and done considerable damage to agriculture and stock breeding.
125.	We energetically condemn all equivocation and obstructionism designed to prevent the implementation of the decisions of the eighth emergency special session of the General Assembly. We should like to reaffirm our unshakable support for and solidarity with the Namibian people in their victorious struggle, under the leadership of SWAPO, for their national independence.
126. We also wish to reaffirm our militant solidarity with the front-line States, particularly the People's Republic of Angola, against the acts of aggression and intimidation by the racist regime of South Africa.
127/ We continue our support for and militant solidarity with the valiant Sahraoui people, courageously waging its just struggle for self-determination and independence under the leadership of the POLISARIO Front.2
128.	We vigorously condemn the acts of aggression by Israel against Lebanon and against the Palestinian civilian population, as well as its attack on the nuclear reactor of Iraq. We support the just struggle of the Palestinian people, under the leadership of the PLO, to recover its inalienable national rights, including the right to establish an independent Palestinian State in Palestine.
129.	We vigorously condemn the subversive designs and machinations of the international imperialists and reactionaries in Afghanistan and we reaffirm our militant solidarity with the Afghan people who, with the disinterested aid of the Soviet Union and other socialist countries, is waging a valiant struggle to defend its independence and sovereignty as well as the achievements of the revolution of April 1978. In this spirit, we support the proposal of the Government of the Democratic Republic of Afghanistan to begin bilateral negotiations with Pakistan and Iran or, if those two countries so wish, trilateral negotiations, in both cases with the possible participation of the Secrestary-General or his representative.
130.	We support the struggle of the Korean people for the withdrawal of foreign troops from the southern part of Korea and for the independent and peaceful unification, of Korea, without foreign interference.
131.	In the context of peace and stability in Asia, the Lao People's Democratic Republic firmly supports the proposal of the Mongolian People's Republic [see A/36/388] with regard to an international convention on nonaggression and the non-use of force in relations among the countries of Asia and the Pacific region.
132.	After having suffered so long the crimes and terror of genocide, the valiant people of Kampuchea are still forced to endure the flagrant injustice of having their representatives debarred from the Organization, while the seat reserved for its representatives continues to be occupied by the very people who were their executioners.
133.	Ever since its foundation the People's Republic of Kampuchea has shown itself to be a State that is responsible and capable of meeting its international and national obligations. Over the past few years the Kampuchean people have brought about a remarkable revival. After the general elections which took place throughout the country last May, the Kampuchean people established legislative, executive and judicial authorities and other State institutions according to the course that it had chosen. Those are the very conditions required of a State Member of the United Nations. The Lao People's Democratic Republic therefore feels that it is high time the international community redressed this injustice by restoring without delay to the People's Republic of Kampuchea the seat that properly belongs to it in the United Nations and driving out the representatives of the criminal gang of Pol Pot and Ieng Sary, whom the Kampuchean people has already judged and condemned in absentia. No argument, even the pseudo-juridical argument of foreign intervention invoked by several Members of the Organization on a selective basis, can possibly justify this continued denial of the inalienable right of the People's Republic of Kampuchea to contribute to the work of the Organization.
134.	The Laotian people reaffirms its unswerving solidarity with the Vietnamese people in its brave struggle on all fronts to defend its homeland against the threats of aggression by the hegemonists in Peking. The Lao People's Democratic Republic fully supports the proposals of the Socialist Republic of Viet Nam with regard to measures to bring about an end to hostilities, the separation of the troops of the two countries and the creation of a demilitarized zone in order to restore peace and stability to the SinoVietnamese border, as well as its proposals to resume as soon as possible the third series of Sino-Vietnamese talks at the deputy foreign minister level to discuss matters of common concern, with a view to restoring normal relations between the two countries.
135.	To sum up, we give our unreserved support to the struggle of all peoples against aggression, imperialist occupation, colonialism in its old and new forms, hegemon ism, racism and racial discrimination, apartheid and Zionism, because all these factors constitute the primary threat to international peace and security.
136.	Together with the augmentation of political tension, 1981 has also been marked by the aggravation of the world economic situation. Indeed, the economic crisis which has held the world in its grip for several years has continued to worsen, because of the lack of appropriate measures which should have been taken by the developed capitalist countries to redress the situation. In this regard, the proposal of the developing countries that global negotiations on development and international cooperation be embarked upon with a view to bringing about the new international economic order has encountered unjustifiable obstacles erected by certain developed countries which took part in the NorthSouth dialog in Paris. In the interest of mutually beneficial international cooperation it is necessary for the negotiations to begin as soon as possible and to lead to the desired results. Otherwise, it is to be feared that the economic difficulties will become worse, giving rise to international crisis with the gravest possible consequences.
137.	I have just set out the views of my Government on the major problems of concern to international opinion over the past 12 months.
138.	Before concluding I should like to repeat the commitment and readiness of the Lao People's Democratic Republic to contribute by every means in its power to strengthening the effectiveness of the United Nations. However, it is hardly necessary to stress that the Organization's authority and effectiveness depend essentially on its decisions and its ability to settle all the issues submitted for its consideration.
139.	For the United Nations to remain a true instrument of international peace and cooperation, it is absolutely necessary for all its Members constantly to bear in mind its noble mission and to refrain from transforming it into an instrument for interference in affairs that fall within the sovereignty of Member States. Realistic, just and enforceable decisions are the only ones that will promote the strengthening of the prestige of the United Nations. My delegation will spare no effort to make its own contribution to that end.
140.	I hope that the work of the General Assembly during its thirty-sixth session will have great success.
